                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                             Judge Robert E. Blackburn


Criminal Case No. 19-cr-00261-REB

UNITED STATES OF AMERICA,

       Plaintiff,
v.

JALONNI ALEXANDER MOORE,

     Defendant.
_____________________________________________________________________

              FINDINGS OF FACT AND CONCLUSIONS OF LAW
                   ON THE ENTRY OF A PLEA OF GUILTY
_____________________________________________________________________
Blackburn, J.

       On March 12, 2020, I conducted a change of plea hearing during which (1) the

defendant, his counsel, counsel for the government, and I formally reviewed and

considered Court's Exhibits 1 and 2; (2) I rearraigned the defendant under Fed. R. Crim.

P. 10; and (3) I formally advised the defendant and conducted providency proceedings

under Fed. R. Crim. P. 11.

       Based upon my exchange and colloquy with the defendant under oath in open

court on the record; based upon the representations, remarks, and statements of

counsel for the government and counsel for the defendant; based upon my review of the

file and my review of Court's Exhibits 1 and 2, I enter the following findings of fact and

conclusions of law:

       That the defendant is literate and fluent in English;

       That the defendant appeared to be alert and not under the influence of or
impaired by drugs, narcotics, marihuana, alcohol, medication, or intoxicants;

       That the defendant heard and understood all that I said and asked;

       That the defendant was competent and fully understood the nature,

circumstances, and essential elements of the offense to which his plea of guilty was

entered;

       That the defendant understands clearly that the government has the right in a

prosecution for perjury or false statement to use against the defendant any false,

material statement of fact the defendant gives under oath;

       That the defendant understood the direct and collateral consequences that he

may suffer or experience as a result of his plea of guilty and the resultant felony

conviction and sentence;

       That the defendant's plea of guilty and admission of the Forfeiture Allegation

were made and entered voluntarily, knowingly, intelligently and intentionally, and were

not the result of mistake; misunderstanding, fear, force, threats, coercion, or undue

influence by anyone;

       That the defendant's plea of guilty and admission of the Forfeiture Allegation

were not the result of any promise or inducement made by anyone, including his legal

counsel;

       That the defendant understood each of his legal rights, including his right to a

trial by jury and his right to be represented throughout this criminal case by an attorney

even if indigent; and that the defendant freely, voluntarily, knowingly, intelligently, and

intentionally waived his rights and privileges, including the right to trial by jury, but

                                               2
excepting his right to be represented throughout this criminal case by an attorney even

if indigent and his right to appeal any sentence I impose;

       That the defendant understood that in imposing sentence, I must consult and

consider the purposes and goals of sentencing as prescribed by Congress, the relevant

provisions of the advisory United States Sentencing Guidelines, any request for a

sentence departure or variance, and the provisions of 18 U.S.C. § 3553 (a)(1)-(7); and

the defendant clearly understood that regardless of the sentence I impose, he may not

withdraw his plea of guilty on that basis;

       That the defendant understood that the court will not be bound by any

representations by anyone concerning the penalty to be imposed;

       That having compared the conduct admitted or conceded by the defendant with

the elements of the charged offense, a factual basis exists to support and sustain the

defendant's plea of guilty;

       That the defendant has been represented at the change of plea hearing and

throughout this case by effective and competent counsel with whom the defendant has

no objection, criticism, or complaint whatsoever;

       That the defendant read, understood, and accepted each and every term and

provision within Court's Exhibits 1 and 2, which he reviewed carefully and thoroughly

with his attorney;

       That the defendant does not have a plea agreement with the government;

       That on the record considered as a whole, I conclude that I may properly accept

the defendant's plea of guilty to the crime charged in Count 1 of the Indictment and his

                                             3
admission of the Forfeiture Allegation in the Indictment; and

      That accordingly, the defendant is found guilty of the crime charged in Count 1 of

the Indictment.

      Dated March 12, 2020, at Denver, Colorado.

                                                       BY THE COURT:




                                            4
